957 A.2d 879 (2008)
289 Conn. 912
Richard RODRIGUEZ
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided September 10, 2008.
Damon A.R. Kirschbaum, special public defender, in support of the petition.
Melissa L. Streeto, assistant state's attorney, in opposition.
The petitioner Richard Rodriguez' petition for certification for appeal from the Appellate Court, 108 Conn.App. 489, 948 A.2d 372 (2008), is denied.
ROGERS, C.J., did not participate in the consideration of or decision on this petition.